March 15,        1939


Honorable   ci. Lee O’Daniel
Governor of Texas
Austin,   Texas

Dear Governor:

                                          opinion    No. o-447
                                          Re:    Reward  offerred          by Governor

           be are in receipt   of your letter   of March 9, 1939,
in which you request   an opinion  on the question   of whether
rewards oiferred   by a former Governor,   whioh have not been
revoked, terminate   when the new Governor takes office.

           Article 1007, Code of Criminal Procedure  of Texas, pro-
vices that the Governor may offer   a reward for the apprehension
of one aocused of a felony  in this State who Is evading arrest.

           In Karling v. Morris,    91 Tax. 584, 9 5. W. 739, and in
Lauve v. Balfour,   1st White & Wilson Civ. Cases, para. 726, our
oourts held that an offer    of a reward continued    valid and bind-
ing until  same was revoked.    A reward may expire by its own
terms, or the Governor may revoke same at any time he desires,
prior  to the time the party ror whose arrest     the reward is oi-
ferred  has been apprehended,   or at least  located.

             Sinae the Governor’s     office    is a constitutional          one,
and is never vacant,      the reward offerred        by the Governor is made
by him in his official      capacity;    and a reward offerred           by one
Qovernor would, and does,       oontinue     in full    force   and  effect
until  the sating    Governor revokes same, unless there is a tims
limit,   or some other oondition      oontained      in the original        rewrrd
as offerred.      The faot that the person holding            the office     of Gov-.
ernor ohanges does not in any way arfect             the offer    of the reward
as made by the Governor.

                                                          Yours     very     truly

                                                     ATTORNEYGENERALOF TEXAS

                               (Signed)

                                                     BY
                                                                    George     W. Barcue
                                                                               Assistant
GWB:PBP

 RPPROTED:
ATTORIWYGENERALOF !&i&U (Signed                Gerald     C. Mann)